Citation Nr: 1331166	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement for service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinus disease, to include sinusitis and rhinitis.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from January 1991 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

On the Veteran's February 2010 VA Form 9, he requested a hearing at his local RO.  He withdrew this request in April 2010.  

The issues have been recharacterized as set forth on the title page of this decision.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for depression was denied in an unappealed May 1999 decision on the basis that the Veteran did not have a diagnosis of clinical depression that had been incurred in service.

2.  Evidence received since the May 1999 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder. 

3.  Service connection for sinus disease/common cold was denied in an unappealed May 1999 decision on the basis that the Veteran did not have diagnosed sinus disease. 

4.  Evidence received since the May 1999 rating decision was not previously considered by agency decision makers and addresses an unestablished fact, but does not raise a reasonable possibility of substantiating the claim for service connection for sinus disease.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria for reopening the claim for service connection for sinus disease have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter sent in July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted for sinus disease in August 2012.  The Veteran has not argued, and the record does not reflect, that the examination report is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for depression and sinus disease was denied in a May 1999 rating decision on the basis that the evidence did not show current clinical diagnoses of depression and sinus disease.  The Veteran was notified of this decision, but did not appeal.  No additional evidence pertinent to these issues was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, that rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2012).  

The RO received the instant petition to reopen the claims in June 2008.  At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, private medical records showing complaints of headaches, a January 1995 Persian Gulf War VA examination report showing a diagnosis of recurrent rhinitis; an August 1998 VA sinus examination report showing a diagnosis of the common cold; statements from witnesses describing the Veteran's change in behavior after service; and an August 1998 VA psychiatric examination report showing a diagnosis of possible major depression and a February 1999 addendum confirming the absence of clinical depression.  

Since the last final rating decision, the evidence includes VA outpatient treatment records dated from 1998 through 2013, statements from the Veteran, and an August 2012 VA sinus examination report showing the Veteran does not have chronic sinus disease.  

With respect to depression, some the evidence received since the last final rating decision is new, as it was not previously considered the RO.  Since the lack of evidence demonstrating a psychiatric disability (i.e. depression) was the basis for the denial of the claim in the May 1999 rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The new evidence is material because it relates to a previously unestablished element, namely a current disability.  The VA treatment records show current diagnoses of major depression and depression, not otherwise specified.  

New and material evidence has been received to reopen the claim of entitlement to service connection for depression and reopening the claim is warranted.  

With respect to sinus disease, some of the evidence received since the last final rating decision is new, as it was not previously considered the RO.  The evidence is not, however, material.  Since the lack of evidence demonstrating a chronic sinus disability was the basis for the denial of the claim in the May 1999 rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

None of the evidence added to the record after the last final rating decision establishes the presence of a chronic sinus disability.  The VA treatment records and the August 2012 VA examination report in particular fail to raise a reasonable possibility of substantiating the claim, as a diagnosis of sinus disease is not shown.  

New and material evidence has not been received to reopen the claim for service connection for sinus disease and reopening the claim is not warranted.  


ORDER

The petition to reopen the claim of entitlement for service connection for depression is granted.

The petition to reopen the claim of entitlement for service connection for sinus disease is denied.


REMAND

Having reopened the claim of entitlement to service connection for a psychiatric disorder based upon a current diagnosis of such a disorder, a medical opinion is needed to determine whether it is etiologically related to military service.  

A mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The claim has thus been broadened to include other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all records not already of record, including any pertinent VA treatment records dated since January 2013.  Any negative response must be in writing and associated with the claim file.

2.  Schedule the Veteran for VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder found on examination, to include depression, is related to service; or, is either caused or aggravated by a service-connected disability.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.   If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


